Judgment reversed on the law and the facts and a new trial granted, with costs to appellant to abide the event, upon the ground that the plaintiff’s proof presented a question of fact. The building code specifically includes churches within its provisions (Art. 4, § 70, subd. 2). The provisions of that code as to the requirements of interior stairways (Art. 8, § 153) are made applicable to exterior stairways (§ 154). Subdivisions 4 and 6 of section 153 (supra), setting forth the requirements of treads and risers and handrails, may be found upon the record before us to have been violated. Whether absence of handrails constituted a causal connection was a question of fact. Had such been present the plaintiff’s fall might have been prevented. (See Willy v. Mulledy, 78 N. Y. 310, 316.) Lazansky, P. J., Kapper, Carswell, Tompkins and Davis, JJ., concur.